         Case 1:20-cv-03848-MKV Document 75 Filed 02/18/21 Page 1 of 3

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 
 ISAEL ROBLES NAVA, individually and on behalf of
 others similarly situated,

                            Plaintiff,
                                                                       1:20-cv-03848-MKV
                           -against-
                                                                              ORDER
 OPAI THAI INC. d/b/a OPAI THAI, OPAI INC. d/b/a OPAI
 THAI, YAN BING CHEN, TINA DOE, and NOE
 CARRETERO,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On February 1, 2021, the Court held an evidentiary hearing regarding the events that

unfolded in this action after Defendant Yan Bing Chen (“Ms. Chen”) filed the Notice of Voluntary

Dismissal signed by Plaintiff Isael Robles Nava (“Plaintiff”) on November 16, 2020. [ECF No.

49.] On February 3, 2021, the Court entered an Order to Show Cause and Scheduling Order, inter

alia, directing that on or before February 15, 2021, (1) Plaintiff show cause, in affidavit form, why

he should not be held in contempt of Court for violating the Court’s Orders directing him to appear

at the February 1 hearing; (2) Michael Faillace (“Mr. Faillace”), principal of Michael Faillace &

Associates, P.C., counsel for Plaintiff, detail all efforts to contact Plaintiff, to provide contact

information for Plaintiff, and to provide a detailed description of the involvement in this matter of

all employees of his firm; (3) Plaintiff show cause, by letter, why this case should not be dismissed

given Plaintiff’s signing of the Notice of Voluntary Dismissal and accepting payment from Ms.

Chen; and (4) scheduling a further hearing for February 22, 2021. [ECF No. 70 at 6.] The Court

warned that “PLAINTIFF’S FAILURE TO APPEAR AT THIS HEARING WILL RESULT

IN HIS BEING PLACED IN CONTEMPT OF COURT AND MAY RESULT IN

DISMISSAL OF THIS ACTION FOR FAILURE TO PROSECUTE.” [ECF No. 70 at 6.]
                                                 1
          Case 1:20-cv-03848-MKV Document 75 Filed 02/18/21 Page 2 of 3




       On February 12, 2021, Messrs. Michael Steven Ross and Eugene Gormakh appeared in

this matter as counsel to Mr. Faillace and, on his behalf, filed a motion to withdraw as Plaintiff’s

counsel. [ECF Nos. 71–73.] In his affidavit in support of the motion, Mr. Faillace claims without

explanation or support that his continued representation of Plaintiff would result in a violation of

the New York Rules of Professional Conduct, thereby providing mandatory grounds for

withdrawal. [ECF No. 73 ¶ 3 & n.2.] Mr. Faillace offers to provide for the Court’s in camera

review additional facts concerning his reasons for withdrawal. [ECF No. 73 ¶ 3.] As separate,

permissive grounds for withdrawal, Mr. Faillace details difficulties communicating with Plaintiff

and states that Plaintiff assents to his withdrawal. [ECF No. 73 ¶¶ 4–6.] Mr. Faillace explains that

he is providing assistance to Plaintiff in responding to the Court’s directive that he explain why he

failed to appear at the February 1 hearing, but requests that the Court stay the deadline for Plaintiff

to show cause why the case should not be dismissed given his signing of the Notice of Voluntary

Dismissal and accepting payment from Ms. Chen. [ECF No. 73 ¶ 7.]

       On February 15, 2021, Mr. Faillace timely filed an affidavit providing a much greater

detailed description of the involvement in this matter of all employees of Michael Faillace &

Associates, P.C. [ECF No. 74.] Mr. Faillace explains that although his firm recently managed to

communicate with Plaintiff, Plaintiff failed to appear for a scheduled meeting at Mr. Faillace’s

office and has now stopped responding to communications. [ECF No. 74 ¶¶ 66, 68–69, 71–72.]

       To date, Plaintiff has failed to show cause why he should not be held in contempt of Court

for failing to appear at the February 1 hearing and why the case should not be dismissed based

upon the Notice of Voluntary Dismissal that he signed. [See ECF No. 70 at 6.]

       Accordingly, IT IS HEREBY ORDERED that on or before February 24, 2021, Mr. Faillace

shall provide, in affidavit form, for the Court’s in camera review, additional facts and relevant



                                                  2
         Case 1:20-cv-03848-MKV Document 75 Filed 02/18/21 Page 3 of 3




authority in support of his motion to withdraw. Mr. Faillace, or his outside ethics counsel, shall

file the document in redacted form (or if necessary, ex parte under seal) on ECF and e-mail an

unredacted copy to Chambers at VyskocilNYSDChambers@nysd.uscourts.gov.

       IT IS FURTHER ORDERED that the hearing scheduled for February 22, 2021, at 2:00 PM

is adjourned to March 8, 2021, at 11:00 A.M. The hearing will be conducted by videoconference

via Skype. All parties and attorneys—including Plaintiff Isael Robles Nava, Defendant Yan Bing

Chen, Ren Rong Pan, Michael Faillace, Willam Oates, Jr., and Daniel Tannenbaum, and if they or

Mr. Faillace so desire, Michael Steven Ross and/or Eugene Gormakh, counsel to Mr. Faillace—

shall appear and participate by video. The parties will receive a link by e-mail. The public may

join the hearing by telephone by dialing 917-933-2166 and entering code 176932250.

       PLAINTIFF’S FAILURE TO APPEAR AT THIS HEARING WILL RESULT IN HIS

BEING HELD IN CONTEMPT OF COURT, THE SANCTION FOR WHICH MAY BE

DISMISSAL OF THIS ACTION, AND, ALTERNATIVELY, MAY RESULT IN DISMISSAL

OF THIS ACTION FOR FAILURE TO PROSECUTE.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ________
                                                                _ ____
                                                                     ___________
                                                                              ____
                                                                                 _ __________
                                                                                          ___
                                                                                           __
                                                                                           ___
Date: February 18, 2021                             MARY YKKAY
                                                             AY VYSKOCIL
                                                                 VYS
                                                                   YSK
                                                                   YS  KOCIIL
      New York, NY                                  United States
                                                           States District
                                                                  Diist
                                                                     strict Judge




                                                3
